EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Doug Swartz on 6/11/2021, with a follow-up email on 6/15/2021.
The application has been amended as follows: 

1.	(Currently Amended) A method for sharing player awards in a gaming system, comprising:
forming, by a processor of a gaming system, a multi-player group to play a gaming session comprising multiple games to be played by the multi-player group, the multi-player group comprising multiple player members and the multiple games are played substantially simultaneously by the multiple player members of the multi-player group, the forming comprising:
receiving, via a network interface by the gaming system processor and from a first user device associated with a first player member, a group formation request to form the multi- player group;
sending, via the network interface to a user device associated with each of a plurality of potential player members for the multi-player group, a join request comprising an invitation to join the multi-player group;
receiving, via the network interface and from a plurality of user devices, a plurality of join request responses; and
validating each join request response by confirming for each join request: that a sequence of characters in the join request response matches a predetermined sequence of characters, that a location of [[the]]a corresponding user 
receiving, by the network interface of the gaming system, game play information for a game in the gaming session;
determining, by the gaming system processor, that the game play information comprises a winning outcome corresponding to an award;
in response to the processor determining that the game play information comprises the winning outcome, allocating, by the gaming system processor, the winning outcome among the player members of the multi-player group;
notifying, by a network interface, a user device corresponding to each player member of the multi-player group of the share of the winning outcome allocated to the respective player member; and
incrementing, by the gaming system processor, a value of an electronic record associated with an account of each of the player members of the multi-player group to reflect an allocable share of the winning outcome.

(Withdrawn and Currently Amended) The method of claim 1, wherein the gaming system processor validates successfully each of the join request responses, wherein the plurality of user devices comprise electronic gaming machines, wherein the multiple games comprise a slot game, wherein the winning outcome comprises a jackpot, wherein one of the player members in the multi-player group plays a game in the gaming session independent of games in the gaming session played by other player members of the multi-player group, and wherein the group formation request comprises a number of potential player members invited to be in the multi-player group, an invitation code to be input by each of the invited potential player members, and a predetermined rule set defining allocation of the winning outcome 

(Withdrawn and Currently Amended) The method of claim 2, wherein the winning outcome comprises a progressive jackpot, wherein different player members have different allocable shares, and further comprising:
receiving, by the gaming system processor via the network interface and from a second user device associated with a second player member, a join request response to join the multi- player group, the join request response comprising the invitation code and agreement by the second player member to the predetermined rule set;
initiating, by the gaming system processor, the allocating and notifying when a join request response is received from [[the]]a number of player members of the multi-player group; and 
terminating, by the gaming system processor, the multi-player group when the duration of the multi-player group reaches a predetermined time.

(Currently Amended) The method of claim 1, wherein the multiple games are played independently by the multiple player members, wherein the user device comprises a gaming machine, wherein one of the player members in the multi-player group plays a game in the gaming session independent of games in the gaming session played by other player members of the multi-player group, wherein the winning outcome comprises a bonus, wherein the group formation request comprises a plurality of a number of potential player members invited to be in the multi-player group, an identity of the potential player members, contact information for the plurality of potential player members and/or user devices of the potential player members, an invitation code to be input by each of the invited potential player members, the predetermined sequence of characters comprising the invitation code, a predetermined rule set defining requirements for group initiation, allocation of the winning outcome 
forming the multi-player group after the validating and upon confirming that the multi- player group satisfies a predetermined set of group initiation rules; and further comprising:
initiating, by the gaming system processor, the winning outcome allocating and user device notifying after termination of a join time interval determined by the gaming system, wherein an allocable share of each player member is determined pseudo-randomly on a winning outcome-by-winning outcome basis, wherein the winning outcome allocating and notifying the user device occur after termination of the gaming session, and wherein different player members have different allocable shares.

(Withdrawn) The method of claim 1, wherein one of the player members in the multi-player group plays a game independent of games played by other player members of the multi-player group, wherein the user device comprises a virtual gaming machine and further comprising:
initiating, by the gaming system processor, the allocating and notifying after at least a predetermined amount of money is received by the gaming system to fund the games played by the player members of the multi-player group;
when an award sharing message is opened by a player member of the multi-player group, incrementing, by the gaming system processor, a value of an electronic record associated with the account of the player member to reflect the player member’s allocable share of the winning outcome, wherein each of the player members share equally in the winning outcome; and
terminating, by the gaming system processor, the multi-player group when an amount of money is used by the player members of the multi-player group to play games in the gaming session on virtual gaming machines.

(Withdrawn and Currently Amended) The method of claim 1, wherein notifying the user device comprises sending the award sharing message to an account of [[the]]a corresponding player member on a social networking website, 
when an award sharing message is opened by a notified player member of the multi- player group within a predetermined time, incrementing, by the gaming system processor, a value of an electronic record associated with the account of the notified player member to reflect the corresponding player member’s allocable share of the winning outcome;
when an award sharing message is not opened by the notified player member of the multi-player group within the predetermined time, incrementing, by the gaming system processor, a value of an electronic record associated with the account of a different player member to reflect at least a portion of the corresponding player member’s allocable share of the winning outcome; and
terminating, by the gaming system processor, the multi-player group when a selected number of the player members have stopped playing games in the gaming session as part of the multi-player group.

(Withdrawn and Currently Amended) The method of claim 1, wherein the gaming system comprises multiple gaming machines, wherein the plurality of user devices comprise a portable communication device of a player member, wherein the predetermined sequence of characters comprises a group name, wherein one of the player members in the multi-player group plays in a different gaming session on different gaming machines, wherein notifying the user device comprises sending the award sharing message to the portable communication device of [[the]]a corresponding player member, and further comprising:
when an amount of money expended on gaming sessions on the gaming machines is at least a predetermined amount, permitting, by the gaming system processor, each of the corresponding player members to withdraw the corresponding player member’s allocable share of the winning outcome from an account of each of the corresponding player members;

terminating, by the gaming system processor, the multi-player group when a predetermined amount of money is used by the player members of the multi-player group to play games on gaming machines.

8.	(Currently Amended) An electronic gaming system comprising: a communication interface;
a processor coupled with the communication interface; and
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor causes the processor to:
form a multi-player group to play a gaming session comprising multiple games to be played by the multi-player group, the multi-player group comprising first and second player members corresponding to different first and second gaming devices, respectively, wherein the first and second gaming devices are in communication, via a network, with each other and wherein each of the first and second player members in the multi-player group plays a game in the gaming session independent of games in the gaming session played by other player members of the multi-player group, wherein in forming the multi-player group the instructions, when executed by the processor, cause the processor to:
receive, via the communication interface and from a plurality of gaming devices comprising the second gaming device, a plurality of join request responses; and
validate each join request response by confirming for each join request: that a sequence of characters in the join request response matches a predetermined sequence of characters, that a location of a corresponding gaming device is within a specified location, that the join request response was received within a selected period of time, that the join request response was sent by a selected communication modality, and/or that the join request was received substantially synchronously with a group chat comprising the corresponding gaming device;
receive, from the first gaming device and via the communication interface, first game play information for a first game in the gaming session played by the first player member on the first gaming device;
determine that the first game play information comprises a first winning outcome corresponding to the first game played by the first player member;
in response to the determination that that the first game play information comprises the first winning outcome corresponding to the first game played by the first player member
notify, via the communication interface, the second gaming device that the second player member has received the second portion of the first winning outcome; and
increment a value of an electronic record associated with an account of each of the first and second player members of the multi-player group to reflect an allocable share of the first winning outcome.

9.	(Withdrawn and Currently Amended) The electronic gaming system of claim 8, wherein the first and second gaming devices each comprises an electronic gaming machine, wherein the gaming session comprises a slot game, wherein the first winning outcome comprises a jackpot, and wherein the processor receives, from the first device associated with the first player member, a group formation request to form the multi-player group, the group formation request comprising a number of player members invited to be in the multi-player group, an invitation code to be input by each of the invited potential player members, and a predetermined rule set defining the first winning outcome first and second player members of the multi-player group and a duration of the multi-player group.

(Withdrawn and Currently Amended) The electronic gaming system of claim 9, wherein the first and second player members have different allocable shares, wherein the first winning outcome comprises a progressive jackpot, and wherein the processor receives, from the second device associated with the second player member, a join request to join the multi-player group, the join request comprising the invitation code and agreement by the second player member to the predetermined rule set; initiates the allocating and notifying when a join request is received from the number of player members of the multi-player group; and terminates the multi-player group when a duration of the multi-player group reaches a predetermined time.

(Currently Amended) The electronic gaming system of claim 8, wherein the first winning outcome comprises a bonus, wherein the first and second gaming devices each comprise a different type of gaming machine, wherein the processor allocates the first winning outcome and notifies the second gaming device after termination of a join time interval determined by the electronic gaming system, wherein the allocable share of each first and second player member is determined pseudo-randomly on a winning outcome-by-winning outcome basis, wherein the first and second portions are different, and wherein, when executed by the processor, the instructions cause the processor to:
receive, via the communication interface and from the first gaming device associated with the first player member, a group formation request to form the multi-player group; and
send, via the communication interface to a gaming device associated with each of a plurality of potential player members for the multi-player group, a join request comprising an invitation to join the multi-player group;
join request responses.

(Withdrawn and Currently Amended) The electronic gaming system of claim 8, wherein the electronic gaming system comprises a virtual gaming machine, wherein the first winning outcome comprises a bonus, and wherein the processor initiates allocating the first winning outcome and notifying the second gaming device after at least a predetermined amount of money is received by the electronic gaming system to fund the games played by the first and second player members of the multi-player group; when an award sharing message is opened by a player member of the multi-player group, increments values of a first electronic record and second electronic record associated with accounts of the first and second player members to reflect each of the first and second player members allocable share of the first winning outcome, wherein each of the first and second player members shares equally in the first winning outcome; and terminates the multi-player group when at least an amount of money is used by the player members of the multi-player group to play games on virtual gaming machines.

(Withdrawn and Currently Amended) The electronic gaming system of claim 8, wherein the notification is sent to an account of the second player member on a social networking website, wherein the electronic gaming system comprises a video game gambling machine, wherein the gaming session is video poker, wherein the first winning outcome comprises a cash winning outcome, and wherein the processor:

when an award sharing message is not opened by the second player member of the multi- player group within the predetermined time, increments a value of an electronic record associated with the account of the first player member to reflect at least a portion of the 
terminates the multi-player group when a selected number of 

(Withdrawn and Currently Amended) The electronic gaming system of claim 8, wherein the first and second gaming devices each comprises an electronic gaming machine, wherein each of the first and second player members plays in a different gaming session on different electronic gaming machines, wherein the notification is sent to a portable communication device of the second player member, and wherein the processor:
when an amount of money expended on gaming sessions on the electronic gaming machines is at least a predetermined amount, permits the 
when an amount of money expended on gaming sessions on the electronic gaming machines is less than the at least a predetermined amount, does not permit the 


(Currently Amended) A gaming machine comprising: a user interface;
a network interface;
a processor coupled with the user interface and network interface; and
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor causes the processor to:
receive a group formation request from a player member to form a multi-player group comprising the player member, the group formation request comprising a number of player members invited to be in the multi-player group and a predetermined rule set defining [[the]]a winning outcome allocation among the player members of the multi-player group and a duration of the multi-player group;
send, via the network interface to a gaming device associated with each of a plurality of potential player members for the multi-player group, a join request comprising an invitation to join the multi-player group;
receive, via the network interface, a plurality of join request responses; and
validate each join request response by confirming for each join request: that a sequence of characters in the join request response matches a predetermined sequence of characters, that a location of a corresponding gaming device is within a specified location, that the join request response was received within a selected period of time, that the join request response was sent by a selected communication modality, and/or that the join request was received substantially synchronously with a group chat comprising the corresponding gaming device;
cause the user interface to notify the player member that the multi-player group has been formed;
while a game in a gaming session is played by the player member, receive, via the network interface, an award sharing message that a different player member in the multi-player group has won a winning outcome in a separate game in the 
in response to receipt of the award sharing message, cause the user interface to notify the player member that the player member has won the 

16.	(Currently Amended) The gaming machine of claim 15, wherein the group formation request further comprises an invitation code to be input by each of the invited potential player members, wherein the gaming machine comprises an electronic gaming machine, wherein the gaming session comprises a slot game, wherein the winning outcome comprises
a jackpot, wherein the group formation request comprises a winning outcome range for sharing, where the winning outcome is not allocated to other player members when a magnitude of the winning outcome is outside of the winning outcome range for sharing, wherein the predetermined rule set comprises a rule defining a time duration of the multi-player group and wherein, when executed by the processor, the instructions cause the processor to:


join request responses.

(Currently Amended) The gaming machine of claim 15, wherein the group formation request further comprises an invitation code to be input by each of the invited potential player members, wherein the gaming machine comprises a video game gambling machine, wherein the gaming session comprises video poker, wherein the winning outcome comprises a cash winning outcome, and wherein the predetermined rule set comprises a rule requiring a winning outcome won by a player member in the multi-player group to be allocated equally among the player members in the multi-player group.

(Withdrawn and Currently Amended) The gaming machine of claim 15, wherein the group formation request further comprises an invitation code to be input by each of the invited potential player members, wherein the gaming machine comprises a virtual gaming machine, wherein the winning outcome comprises a bonus, and wherein the predetermined ruleset comprises a rule requiring a winning outcome won by a player member in the multi-player group to be allocated randomly among the player members in the multi-player group.

(Currently Amended) The gaming machine of claim 15, wherein the group formation request further comprises an invitation code to be input by each of the invited potential player members, wherein the gaming machine comprises a video gambling gaming machine, wherein the predetermined rule set comprises a rule defining a minimum amount of money to be spent collectively by the player members during the duration of the multi-player group before winning outcomes won by player members in the multi-player group to be allocated among the player members.

(Currently Amended) The gaming machine of claim 15, wherein the group formation request further comprises an invitation code to be input by each of the invited potential player members, wherein the gaming machine comprises an electronic gaming machine, wherein, when a notification is not opened by a notified members in the multi-player group, wherein the games in the gaming session played by the player members in the multi- player group are independent of one another, and wherein the processor causes the user interface to notify the player member of a further portion of the winning outcome allocated to the player member due to a different player member failing to claim that player member’s allocable share of the winning outcome.

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 8/7/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, all pending claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715